DETAILED ACTION
	This is the second office action on the merits of the instant application, and is in response to Applicant’s amendment and remarks filed September 24, 2021, wherein claims 1, 6, 15 and 20 are amended and claims 5, 7-8, 19 and 21-22 are cancelled.  Claim 30 having been previously cancelled, claims 1-4, 6, 9-18, 20 and 23-29 remain in the application.
The indication of allowable subject matter in former claims 7 and 21, now incorporated into claims 1 and 15, respectively, is withdrawn in view of the newly discovered reference to Gold et al.  Rejections based on the newly cited reference follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1, 4, 6, 15, 18, 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Irwin, III et al. (US 2019/0332124 A1) in view of Gold et al. (US 5,213,282).
Irwin, III et al. teaches, according to claim 1, a method for longitudinal control of an aircraft during flight, the method comprising: receiving a commanded normal acceleration of the aircraft; computing a target pitch rate for the aircraft based on the commanded normal acceleration; using the target pitch rate in a control technique for controlling one or more flight control surfaces of the aircraft; and controlling the one or more flight control surfaces of the aircraft using the control technique to achieve the target pitch rate for the aircraft (Irwin, III et “Implementations disclosed herein include control circuitry for compound aircraft having pitch trim prediction circuitry, propulsor trim prediction circuitry, or both. Such control circuitry enables more efficient control of the compound aircraft and improved performance with fewer pilot inputs (or autopilot inputs). The pitch trim prediction circuitry provides for automatic aircraft (e.g., fuselage) pitch control and automatic main rotor collective control. With the pitch trim prediction circuitry, pilots of compound aircraft fly like a helicopter in a low-speed regime (with a gravity amplifier) and fly like an airplane in a high-speed regime. Additionally, in the high speed regime, the aircraft pitch trim is automatically controlled (e.g., independent of additional pilot control inputs) such that vertical acceleration is maintained at zero and rate of climb is maintained at a desired value, where the desired value of rate of climb/descent can be zero or non-zero. Aft cyclic control pressure (e.g., moving the cyclic inceptor rearwards) in high-speed flight commands pitch rate and climb rate with automatic main rotor and propeller pitch control to hold airspeed constant and maximize the climb rate. Similarly, forward pressure on an inceptor (e.g., an acceleration thumbwheel) in high-speed flight commands an increase in airspeed through an increase in longitudinal thrust (e.g., by an increase in propeller collective blade pitch) while main rotor collective and aircraft pitch attitude are automatically controlled to maintain a desired rate of climb or descent, where the desired rate of climb or descent can be zero or non-zero.”).
Irwin, III et al. does not expressly teach, where Gold et al. teaches, wherein the method also includes: computing the target pitch rate using a feedback controller; computing a value of a handling quality criterion associated with the commanded normal acceleration of the aircraft, the handling quality criterion including a blend of normal acceleration and pitch rate of the aircraft as a function of a speed of the aircraft; and using the value of the handling quality criterion as a “According to the present invention, a rotary wing aircraft flight control system receives inputs from a force type multi-axis sidearm controller, and schedules via an aircraft rate command model a set point for the aircraft pitch rate of change as a function of a pitch command signal from the sidearm controller, the rate command model is responsive to airspeed in order to schedule a constant stick force per g of load factor; the set point is used as a reference for: (1) a pitch rate of change feedback path; an integrated value of the set point is used for (2) a pitch feedback path which includes provisions for providing maneuvering feel in a steeped banked turn while cancelling the maneuvering feel at shallow banked angle turns; and (3) a feedforward control path having an inverse vehicle model to provide a command signal indicative of the command necessary for the aircraft to respond in a manner defined by the set point; signals from all three paths are summed to provide a magnitude and rate limited command signal which is applied to the aircraft main rotor to drive the aircraft towards a pitch rate response which is substantially equal to the desired set point.”).  It would have been obvious to incorporate the teaching of Gold et al. into the system of Irwin, III et al. for the purpose of improving control responsiveness, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 4, the method comprising computing the target pitch rate using a feedforward controller (Irwin, III et al., at least para. [0105], “The third low pass filter 726 and the third combiner 728 act in conjunction to high pass filter the estimated aircraft pitch attitude 754 to generate the high pass filtered estimated pitch attitude 758. The third combiner 728 provides the high pass filtered estimated pitch attitude 758 to the fourth combiner 730. The high pass filtered estimated pitch attitude 758 represents a feedforward a priori estimate of the trim pitch attitude.”).
Regarding claim 6, computing the target pitch rate comprises: 
using a feedforward controller to compute a pitch rate feedforward command (Irwin, III et al., at least para. [0105], “The third low pass filter 726 and the third combiner 728 act in conjunction to high pass filter the estimated aircraft pitch attitude 754 to generate the high pass filtered estimated pitch attitude 758. The third combiner 728 provides the high pass filtered estimated pitch attitude 758 to the fourth combiner 730. The high pass filtered estimated pitch attitude 758 represents a feedforward a priori estimate of the trim pitch attitude.”); 
using a feedback controller to compute a pitch rate feedback command (Irwin, III et al., at least para. [0061], “The pitch attitude 424 (e.g., an input pitch attitude of the aircraft) includes or corresponds to a measured pitch attitude generated by data from one or more sensors, such as the sensors 132 of FIG. 1 or a feedback pitch attitude. Examples of generation of the predicted pitch attitude trim value 442 are described further with respect to FIGS. 5-8.”); and 
summing the pitch rate feedforward command and the pitch rate feedback command to compute the target pitch rate (Irwin, III, et al., at least para. [0106], “The fourth combiner 730 (e.g., output circuitry) generates the predicted pitch attitude trim value 442 based on adding (combining) the filtered aircraft trim pitch deviation signal 750, a low pass filtered pitch attitude signal 752, and the high pass filtered estimated pitch attitude 758. The fourth combiner 730 (e.g., the output circuitry) provides the predicted pitch attitude trim value 442 to the first switch 528, as described with reference to FIGS. 5 and 6. In other implementations, the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 independent of the estimated aircraft pitch attitude 754. The signals 742, 744, 752, and 758 each have a complementary dynamic response such that the signals 742, 744, 752, and 758 may be summed to estimate the trim pitch attitude for the target vertical state.”).

Irwin, III et al. teaches, according to claim 15, a system for longitudinal control of an aircraft during flight, the system comprising: one or more computers operatively coupled to receive one or more signals indicative of a commanded normal acceleration of the aircraft, the one or more computers being configured to: compute a target pitch rate for the aircraft based on the commanded normal acceleration; use the target pitch rate in a control technique for controlling one or more flight control surfaces of the aircraft; and control the one or more flight control surfaces of the aircraft using the control technique to achieve the target pitch rate for the aircraft (Irwin, III et al., at least para. [0041], “Implementations disclosed herein include control circuitry for compound aircraft having pitch trim prediction circuitry, propulsor trim prediction circuitry, or both. Such control circuitry enables more efficient control of the compound aircraft and improved performance with fewer pilot inputs (or autopilot inputs). The pitch trim prediction circuitry provides for automatic aircraft (e.g., fuselage) pitch control and automatic main rotor collective control. With the pitch trim prediction circuitry, pilots of compound aircraft fly like a helicopter in a low-speed regime (with a gravity amplifier) and fly like an airplane in a high-speed regime. Additionally, in the high speed regime, the aircraft pitch trim is automatically controlled (e.g., independent of additional pilot control inputs) such that vertical acceleration is maintained at zero and rate of climb is maintained at a desired value, where the desired value of rate of climb/descent can be zero or non-zero. Aft cyclic control pressure (e.g., moving the cyclic inceptor rearwards) in high-speed flight commands pitch rate and climb rate with automatic main rotor and propeller pitch control to hold airspeed constant and maximize the climb rate. Similarly, forward pressure on an inceptor (e.g., an acceleration thumbwheel) in high-speed flight commands an increase in airspeed through an increase in longitudinal thrust (e.g., by an increase in propeller collective blade pitch) while main rotor collective and aircraft pitch attitude are automatically controlled to maintain a desired rate of climb or descent, where the desired rate of climb or descent can be zero or non-zero.”).
Irwin, III et al. does not expressly teach, where Gold et al. teaches, wherein the method also includes: computing the target pitch rate using a feedback controller; computing a value of a handling quality criterion associated with the commanded normal acceleration of the aircraft, the handling quality criterion including a blend of normal acceleration and pitch rate of the aircraft as a function of a speed of the aircraft; and using the value of the handling quality criterion as a set point for the feedback controller. (Gold et al., at least col. 2, line 50 to col. 3, line 3, “According to the present invention, a rotary wing aircraft flight control system receives inputs from a force type multi-axis sidearm controller, and schedules via an aircraft rate command model a set point for the aircraft pitch rate of change as a function of a pitch command signal from the sidearm controller, the rate command model is responsive to airspeed in order to schedule a constant stick force per g of load factor; the set point is used as a reference for: (1) a pitch rate of change feedback path; an integrated value of the set point is used for (2) a pitch feedback path which includes provisions for providing maneuvering feel in a steeped banked turn while cancelling the maneuvering feel at shallow banked angle turns; and (3) a feedforward control path having an inverse vehicle model to provide a command signal indicative of the command necessary for the aircraft to respond in a manner defined by the set point; signals from all three paths are summed to provide a magnitude and rate limited command signal which is applied to the aircraft main rotor to drive the aircraft towards a pitch rate response which is substantially equal to the desired set point.”).  It would have been obvious to incorporate the teaching of Gold et al. into the system of Irwin, III et al. for the purpose of improving control responsiveness, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 18, the one or more computers are configured to compute the target pitch rate using a feedforward controller (Irwin, III et al., at least para. [0105], “The third low pass filter 726 and the third combiner 728 act in conjunction to high pass filter the estimated aircraft pitch attitude 754 to generate the high pass filtered estimated pitch attitude 758. The third combiner 728 provides the high pass filtered estimated pitch attitude 758 to the fourth combiner 730. The high pass filtered estimated pitch attitude 758 represents a feedforward a priori estimate of the trim pitch attitude.”).
Regarding claim 20, computing the target pitch rate comprises: using a feedforward controller to compute a pitch rate feedforward command (Irwin, III et al., at least para. [0105], “The third low pass filter 726 and the third combiner 728 act in conjunction to high pass filter the estimated aircraft pitch attitude 754 to generate the high pass filtered estimated pitch attitude 758. The third combiner 728 provides the high pass filtered estimated pitch attitude 758 to the fourth combiner 730. The high pass filtered estimated pitch attitude 758 represents a feedforward a priori estimate of the trim pitch attitude.”); using a feedback controller to compute a pitch rate feedback command (Irwin, III et al., at least para. [0061], “The pitch attitude 424 (e.g., an input pitch attitude of the aircraft) includes or corresponds to a measured pitch attitude generated by data from one or more sensors, such as the sensors 132 of FIG. 1 or a feedback pitch attitude. Examples of generation of the predicted pitch attitude trim value 442 are described further with respect to FIGS. 5-8.”); and summing the pitch rate feedforward command and the pitch rate feedback command to compute the target pitch rate (Irwin, III, et al., at least para. [0106], “The fourth combiner 730 (e.g., output circuitry) generates the predicted pitch attitude trim value 442 based on adding (combining) the filtered aircraft trim pitch deviation signal 750, a low pass filtered pitch attitude signal 752, and the high pass filtered estimated pitch attitude 758. The fourth combiner 730 (e.g., the output circuitry) provides the predicted pitch attitude trim value 442 to the first switch 528, as described with reference to FIGS. 5 and 6. In other implementations, the pitch trim prediction circuitry 402 generates the predicted pitch attitude trim value 442 independent of the estimated aircraft pitch attitude 754. The signals 742, 744, 752, and 758 each have a complementary dynamic response such that the signals 742, 744, 752, and 758 may be summed to estimate the trim pitch attitude for the target vertical state.”).

Irwin, III et al. teaches, according to claim 29, an aircraft comprising the system as defined in claim 15 (see the discussion above regarding claim 15).


Claims 1, 12, 15, 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over De Lima et al. (US 2019/0286166 A1) in view of Gold et al.
De Lima et al. teaches, according to claim 1, a method for longitudinal control of an aircraft during flight, the method comprising: receiving a commanded normal acceleration of the aircraft; computing a target pitch rate for the aircraft based on the commanded normal acceleration; using the target pitch rate in a control technique for controlling one or more flight control surfaces of the aircraft; and controlling the one or more flight control surfaces of the aircraft using the control technique to achieve the target pitch rate for the aircraft (De Lima et al., at least para. [0042]-[0048], “FIG. 7 shows how with these parameters calculated, the control system will start controlling the takeoff procedures after the brakes are released (block 302) and will perform the following actions: [0043] Runway acceleration is determined and controlled based on parameters including takeoff configuration 306, thrust 308, VSPEEDS 310 and the initial parameters described in block 202 above, based on weight, weather information and runway information (blocks 304-314); [0044] The Speed is monitored (e.g., first by a GPS system and then by an anemometric sensor 316 when the aircraft has acquired sufficient velocity for the anemometric system to function) until the speed reaches the V.sub.R value (decision block 318); [0045] When Speed=V.sub.R, the airplane is immediately rotated (e.g., by controlling the control surfaces) with optimum pitch rate q=q.sub.OPT (block 320); [0046] Pitch θ is monitored using inertial sensors 322 until it reaches optimum pitch value θ.sub.OPT (block 324); [0047] Optimum pitch θ.sub.OPT is captured and maintained (the control system controls the surface controls while monitoring aircraft attitude via the inertial sensors to maintain optimum pitch angle and pitch rate); [0048] The aircraft is controlled to climb at optimum pitch and pitch rate (block 326)…”).
“According to the present invention, a rotary wing aircraft flight control system receives inputs from a force type multi-axis sidearm controller, and schedules via an aircraft rate command model a set point for the aircraft pitch rate of change as a function of a pitch command signal from the sidearm controller, the rate command model is responsive to airspeed in order to schedule a constant stick force per g of load factor; the set point is used as a reference for: (1) a pitch rate of change feedback path; an integrated value of the set point is used for (2) a pitch feedback path which includes provisions for providing maneuvering feel in a steeped banked turn while cancelling the maneuvering feel at shallow banked angle turns; and (3) a feedforward control path having an inverse vehicle model to provide a command signal indicative of the command necessary for the aircraft to respond in a manner defined by the set point; signals from all three paths are summed to provide a magnitude and rate limited command signal which is applied to the aircraft main rotor to drive the aircraft towards a pitch rate response which is substantially equal to the desired set point.”).  It would have been obvious to incorporate the teaching of Gold et al. into the system of De Lima et al. for the purpose of improving control responsiveness, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Regarding claim 12, the commanded normal acceleration of the aircraft is based on an input command originating from a pilot input device onboard the aircraft (De Lima et al., at least para. [0037], “The pitch guidance subsystem 104 also receives pilot input 108 including V.sub.R, weight and Ni. Additionally, the pitch guidance subsystem 104 receives landing gear and flap information from a configuration subsystem 110. Pitch guidance subsystem 104 thus obtains information from aircraft sensors 102 and pilot input 108 devices, while the output of the auto-takeoff system is transmitted to the flight control system 106. For a pitch guidance indication, the pitch target is transmitted also to the aircraft display 112.”).

De Lima et al. teaches, according to claim 15, a system for longitudinal control of an aircraft during flight, the system comprising: one or more computers operatively coupled to receive one or more signals indicative of a commanded normal acceleration of the aircraft, the one or more computers being configured to: compute a target pitch rate for the aircraft based on the commanded normal acceleration; use the target pitch rate in a control technique for controlling one or more flight control surfaces of the aircraft; and control the one or more flight control surfaces of the aircraft using the control technique to achieve the target pitch rate for the aircraft (De Lima et al., at least para. [0042]-[0048], “FIG. 7 shows how with these parameters calculated, the control system will start controlling the takeoff procedures after the brakes are released (block 302) and will perform the following actions: [0043] Runway acceleration is determined and controlled based on parameters including takeoff configuration 306, thrust 308, VSPEEDS 310 and the initial parameters described in block 202 above, based on weight, weather information and runway information (blocks 304-314); [0044] The Speed is monitored (e.g., first by a GPS system and then by an anemometric sensor 316 when the aircraft has acquired sufficient velocity for the anemometric system to function) until the speed reaches the V.sub.R value (decision block 318); [0045] When Speed=V.sub.R, the airplane is immediately rotated (e.g., by controlling the control surfaces) with optimum pitch rate q=q.sub.OPT (block 320); [0046] Pitch θ is monitored using inertial sensors 322 until it reaches optimum pitch value θ.sub.OPT (block 324); [0047] Optimum pitch θ.sub.OPT is captured and maintained (the control system controls the surface controls while monitoring aircraft attitude via the inertial sensors to maintain optimum pitch angle and pitch rate); [0048] The aircraft is controlled to climb at optimum pitch and pitch rate (block 326)…”).
De Lima et al. does not expressly teach, where Gold et al. teaches, wherein the method also includes: computing the target pitch rate using a feedback controller; computing a value of a handling quality criterion associated with the commanded normal acceleration of the aircraft, the handling quality criterion including a blend of normal acceleration and pitch rate of the aircraft as a function of a speed of the aircraft; and using the value of the handling quality criterion as a set point for the feedback controller. (Gold et al., at least col. 2, line 50 to col. 3, line 3, “According to the present invention, a rotary wing aircraft flight control system receives inputs from a force type multi-axis sidearm controller, and schedules via an aircraft rate command model a set point for the aircraft pitch rate of change as a function of a pitch command signal from the sidearm controller, the rate command model is responsive to airspeed in order to schedule a constant stick force per g of load factor; the set point is used as a reference for: (1) a pitch rate of change feedback path; an integrated value of the set point is used for (2) a pitch feedback path which includes provisions for providing maneuvering feel in a steeped banked turn while cancelling the maneuvering feel at shallow banked angle turns; and (3) a feedforward control path having an inverse vehicle model to provide a command signal indicative of the command necessary for the aircraft to respond in a manner defined by the set point; signals from all three paths are summed to provide a magnitude and rate limited command signal which is applied to the aircraft main rotor to drive the aircraft towards a pitch rate response which is substantially equal to the desired set point.”).  It would have been obvious to incorporate the teaching of Gold et al. into the system of De Lima et al. for the purpose of improving control responsiveness, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 26, the commanded normal acceleration of the aircraft is based on an input command originating from a pilot input device onboard the aircraft (De Lima et al., at least para. [0037], “The pitch guidance subsystem 104 also receives pilot input 108 including V.sub.R, weight and Ni. Additionally, the pitch guidance subsystem 104 receives landing gear and flap information from a configuration subsystem 110. Pitch guidance subsystem 104 thus obtains information from aircraft sensors 102 and pilot input 108 devices, while the output of the auto-takeoff system is transmitted to the flight control system 106. For a pitch guidance indication, the pitch target is transmitted also to the aircraft display 112.”).

De Lima et al. teaches, according to claim 29, an aircraft comprising the system as defined in claim 15 (see the discussion above regarding claim 15).


Claims 2-3 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over De Lima et al. in view of Gold et al., as applied to claims 1 and 15 above, and further in view of Shi et al. (US 2020/0183339 A1).
Regarding claim 2, the control technique includes incremental nonlinear dynamics inversion (Shi et al., at least para. [0044], “Other works use incremental nonlinear dynamic inversion (INDI) to estimate external force through filtered accelerometer measurements, and then apply direct force cancellation in the controller.”).  It would have been obvious to incorporate the teaching of Shi et al. into the system of De Lima et al. for the purpose of improving control responsiveness, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 3, the control technique includes nonlinear dynamics inversion (Shi et al., at least para. [0044], “Other works use incremental nonlinear dynamic inversion (INDI) to estimate external force through filtered accelerometer measurements, and then apply direct force cancellation in the controller.”).  It would have been obvious to incorporate the teaching of Shi et al. into the system of De Lima et al. for the purpose of improving control responsiveness, and as a combination of prior art elements in a known manner with an 
Regarding claim 16, the control technique includes incremental nonlinear dynamics inversion (Shi et al., at least para. [0044], “Other works use incremental nonlinear dynamic inversion (INDI) to estimate external force through filtered accelerometer measurements, and then apply direct force cancellation in the controller.”).  It would have been obvious to incorporate the teaching of Shi et al. into the system of De Lima et al. for the purpose of improving control responsiveness, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 17, the control technique includes nonlinear dynamics inversion (Shi et al., at least para. [0044], “Other works use incremental nonlinear dynamic inversion (INDI) to estimate external force through filtered accelerometer measurements, and then apply direct force cancellation in the controller.”).  It would have been obvious to incorporate the teaching of Shi et al. into the system of De Lima et al. for the purpose of improving control responsiveness, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective .

Claims 9-11 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over De Lima et al. in view of Gold et al., as applied to claims 1 and 15 above, and further in view of Walton et al. (US 2009/0157239 A1).
Regarding claim 9, the method comprising receiving a pitch acceleration of the aircraft; and using the pitch acceleration of the aircraft in the control technique (Walton et al., at least para. [0008], “In another embodiment, a system includes one or more sensors to monitor turbulence, a gust estimator in operation with the sensors to measure turbulence, and filters in operation with the gust estimator to generate a command to the aircraft flight controls. In response to the command and the aircraft flight controls, at least one of the direct lift control surfaces or the pitch control surfaces actuate to reduce a vertical acceleration, a pitch upset, a pitch acceleration, a pitch rate, a pitch attitude or a structural load of the aircraft due to the turbulence. Therefore, the system improves the ride quality for passengers and crew of the aircraft and reduces the amount of lost work time from injuries suffered during turbulence events.”).  It would have been obvious to incorporate the teaching of Walton et al. into the system of De Lima et al. for the purpose of smoothing the control responsiveness of the system, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 10, the method comprising computing a pitch acceleration of the aircraft based on data acquired via one or more sensors; and using the pitch acceleration of the aircraft in the control technique (Walton et al., at least para. [0008], “In another embodiment, a system includes one or more sensors to monitor turbulence, a gust estimator in operation with the sensors to measure turbulence, and filters in operation with the gust estimator to generate a command to the aircraft flight controls. In response to the command and the aircraft flight controls, at least one of the direct lift control surfaces or the pitch control surfaces actuate to reduce a vertical acceleration, a pitch upset, a pitch acceleration, a pitch rate, a pitch attitude or a structural load of the aircraft due to the turbulence. Therefore, the system improves the ride quality for passengers and crew of the aircraft and reduces the amount of lost work time from injuries suffered during turbulence events.”).  It would have been obvious to incorporate the teaching of Walton et al. into the system of De Lima et al. for the purpose of smoothing the control responsiveness of the system, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 11, the method comprising receiving a position of at least one of the flight control surfaces of the aircraft; and using the position of the at least one flight control surface in the control technique (Walton et al., at least para. [0008], “In another embodiment, a system includes one or more sensors to monitor turbulence, a gust estimator in operation with the sensors to measure turbulence, and filters in operation with the gust estimator to generate a command to the aircraft flight controls. In response to the command and the aircraft flight controls, at least one of the direct lift control surfaces or the pitch control surfaces actuate to reduce a vertical acceleration, a pitch upset, a pitch acceleration, a pitch rate, a pitch attitude or a structural load of the aircraft due to the turbulence. Therefore, the system improves the ride quality for passengers and crew of the aircraft and reduces the amount of lost work time from injuries suffered during turbulence events.”).  It would have been obvious to incorporate the teaching of Walton et al. into the system of De Lima et al. for the purpose of smoothing the control responsiveness of the system, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 23, the one or more computers are configured to: receive a pitch acceleration of the aircraft; and use the pitch acceleration of the aircraft in the control technique (Walton et al., at least para. [0008], “In another embodiment, a system includes one or more sensors to monitor turbulence, a gust estimator in operation with the sensors to measure turbulence, and filters in operation with the gust estimator to generate a command to the aircraft flight controls. In response to the command and the aircraft flight controls, at least one of the direct lift control surfaces or the pitch control surfaces actuate to reduce a vertical acceleration, a pitch upset, a pitch acceleration, a pitch rate, a pitch attitude or a structural load of the aircraft due to the turbulence. Therefore, the system improves the ride quality for passengers and crew of the aircraft and reduces the amount of lost work time from injuries suffered during turbulence events.”).  It would have been obvious to incorporate the teaching of Walton et al. into the system of De Lima et al. for the purpose of smoothing the control 
Regarding claim 24, the one or more computers are configured to: compute a pitch acceleration of the aircraft based on data acquired via one or more sensors; and use the pitch acceleration of the aircraft in the control technique (Walton et al., at least para. [0008], “In another embodiment, a system includes one or more sensors to monitor turbulence, a gust estimator in operation with the sensors to measure turbulence, and filters in operation with the gust estimator to generate a command to the aircraft flight controls. In response to the command and the aircraft flight controls, at least one of the direct lift control surfaces or the pitch control surfaces actuate to reduce a vertical acceleration, a pitch upset, a pitch acceleration, a pitch rate, a pitch attitude or a structural load of the aircraft due to the turbulence. Therefore, the system improves the ride quality for passengers and crew of the aircraft and reduces the amount of lost work time from injuries suffered during turbulence events.”).  It would have been obvious to incorporate the teaching of Walton et al. into the system of De Lima et al. for the purpose of smoothing the control responsiveness of the system, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 25, the one or more computers are configured to: receive a position of at least one of the flight control surfaces of the aircraft; and use the position of the at least one flight control surface in the control technique (Walton et al., at least para. [0008], “In another embodiment, a system includes one or more sensors to monitor turbulence, a gust estimator in operation with the sensors to measure turbulence, and filters in operation with the gust estimator to generate a command to the aircraft flight controls. In response to the command and the aircraft flight controls, at least one of the direct lift control surfaces or the pitch control surfaces actuate to reduce a vertical acceleration, a pitch upset, a pitch acceleration, a pitch rate, a pitch attitude or a structural load of the aircraft due to the turbulence. Therefore, the system improves the ride quality for passengers and crew of the aircraft and reduces the amount of lost work time from injuries suffered during turbulence events.”).  It would have been obvious to incorporate the teaching of Walton et al. into the system of De Lima et al. for the purpose of smoothing the control responsiveness of the system, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.

Claims 13-14 and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over De Lima et al. in view of Gold et al., as applied to claims 1 and 15 above, and further in view of Najmabadi et al. (US 5,722,620).
Regarding claim 13, the commanded normal acceleration of the aircraft is modified for speed stability (Najmabadi et al., at least col. 13, lines 9-15, “The second part of equation (4), the speed stability signal K.sub.v (V.sub.CAS -V.sub.REF), is formed in the speed stability processor 151. The C* criterion is an input to a combining unit 134 as is the speed stability signal K.sub.v (V.sub.CAS -V.sub.REF). Combining unit 134 supplies the entire computed C*U signal C*U.sub.Computed to combining unit 22 used in FIG. 1 to create error signal E.sub.C*U as described in section 1 above.”).  It would have been obvious to incorporate the teaching of Najmabadi et al. into the system of De Lima et al. for the purpose of smoothing the control responsiveness of the system, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 14, the commanded normal acceleration of the aircraft is modified for turn compensation (Najmabadi et al., at least col. 12, line 66 to col. 13, line 4, “The combining unit 132 supplies the C* criterion. The input signals N.sub.Z and q are preferably formed as described in FIGS. 4b, 4c, and 4d, where normal acceleration signal N.sub.Z is preferably a turn compensated normal acceleration signal with respect to the earth reference frame based on (symbol z.sub.EST in FIG. 4c).”). It would have been obvious to incorporate the teaching of Najmabadi et al. into the system of De Lima et al. for the purpose of smoothing the control responsiveness of the system, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 27, the commanded normal acceleration of the aircraft is modified for speed stability (Najmabadi et al., at least col. 13, lines 9-15, “The second part of equation (4), the speed stability signal K.sub.v (V.sub.CAS -V.sub.REF), is formed in the speed stability processor 151. The C* criterion is an input to a combining unit 134 as is the speed stability signal K.sub.v (V.sub.CAS -V.sub.REF). Combining unit 134 supplies the entire computed C*U signal C*U.sub.Computed to combining unit 22 used in FIG. 1 to create error signal E.sub.C*U as described in section 1 above.”).  It would have been obvious to incorporate the teaching of Najmabadi et al. into the system of De Lima et al. for the purpose of smoothing the control responsiveness of the system, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.
Regarding claim 28, the commanded normal acceleration of the aircraft is modified for turn compensation (Najmabadi et al., at least col. 12, line 66 to col. 13, line 4, “The combining unit 132 supplies the C* criterion. The input signals N.sub.Z and q are preferably formed as described in FIGS. 4b, 4c, and 4d, where normal acceleration signal N.sub.Z is preferably a turn compensated normal acceleration signal with respect to the earth reference frame based on (symbol z.sub.EST in FIG. 4c).”). It would have been obvious to incorporate the teaching of Najmabadi et al. into the system of De Lima et al. for the purpose of smoothing the control responsiveness of the system, and as a combination of prior art elements in a known manner with an expectation of predictable results.  The differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J. WALLACE whose telephone number is 
(313) 446-4915.  The examiner can normally be reached on Monday-Friday, 8 a.m. to 5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would 


/DONALD J WALLACE/Primary Examiner, Art Unit 3665